Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Fogelberg NPL (CH Fogelberg, “An object-oriented database for advanced searches of file systems based on metadata”, 2011, Technical University of Denmark) discloses a thesis on databases and information retrieval systems (Introduction, page 1).  Files are organized with tags through a Virtual Hard Drive (VHD) (page 6).  Users can set file attributes, such as making the file hidden (page 29).
Chandrasekaran (US 2015/0254092) discloses a technique for migrating a virtual machine from a source host to a destination host system, where the VM is associated with a virtual machine disk file (VMDK) (abstract).  A shell directory is created in a local storage component with symbolic links to the associated VMDK (¶ 42).  The files and directories on the local storage component remain hidden from the host system (¶ 44).
Nitta (US 2012/0124581) discloses a method of controlling a virtual computer system comprising a file link information containing correspondence relation (abstract).  A virtual server executes a patch file before a patch target file on an original disk is updated by the patch file (¶ 55).  A virtual image control module hides the patch target file and provides the patch file when the virtual server starts (Id.).
Chawla (US 9,864,625) discloses techniques for facilitating access to content stored remotely comprising a content abstraction layer that allows users to access their data stored as part of a virtual machine environment (abstract).  The content abstraction layer hides details about the actual source of the data from the requester (col. 4:18-30).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JACOB D DASCOMB/           Primary Examiner, Art Unit 2199